Citation Nr: 1221359	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  05-37 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for a scar on the right mid lower leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1956 to September 1958, with additional service in the reserves. 

This appeal to the Board of Veterans' Appeals (Board) is from January 2005 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claim for service connection for bilateral hearing loss, the Veteran testified at a hearing at the RO in February 2009 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).  The Board also held the record open for 60 days following the hearing to give the Veteran time to obtain and submit other supporting evidence, but he did not.  

In May 2009, the Board denied another claim the Veteran also had appealed, for service connection for tinnitus, but increased the rating for his right middle finger scar from 0 percent (i.e., noncompensable) to 10 percent retroactively effective as of December 16, 2005.  The Board remanded his remaining claim for service connection for bilateral hearing loss to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  Specifically, the Board remanded the bilateral hearing loss claim for a VA Compensation & Pension (C&P) examiner to provide another addendum opinion, such as the one provided in May 2006, indicating whether the Veteran's bilateral hearing loss is at least as likely as not related to his military service, especially taking into consideration the nature of acoustic trauma to which he was exposed in service, and additional evidence he had submitted in support of his claim during his February 2009 Travel Board hearing.

Following the May 2009 Board remand of this remaining claim, additional commentary concerning the nature and etiology of the Veteran's bilateral hearing loss was provided in June 2009.  The opinion, however, continued to be unfavorable to this claim.  As a result, in a subsequent March 2010 decision, the Board denied this claim for service connection for bilateral hearing loss.  The Veteran appealed the Board's decision denying this claim to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

In a September 2011 single-judge memorandum decision, the Court set aside the Board's decision denying service connection for bilateral hearing loss and remanded this claim for further proceedings consistent with the decision.

To comply with the Court's decision - specifically, to obtain an adequate VA examination and medical nexus opinion concerning the etiology of the Veteran's bilateral hearing loss - the Board in turn is again remanding this claim to the RO via the AMC.

Also, in January 2011, the Veteran filed an additional claim for service connection for a traumatic scar on his right leg.  After providing him a VA examination in March 2011, the RO granted service connection for this scar on his right mid-lower leg in an April 2011 decision, assigning an initial noncompensable (i.e., 0 percent) rating for this disability retroactively effective from January 27, 2011.  Subsequently, in a statement in support of claim (VA Form 21-4138) received in April 2011, so approximately three months following the issuance of that decision and well within one year of receiving notification of that decision concerning this claim, the Veteran indicated his disagreement with the noncompensable rating assigned for this right leg scar in that decision.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he has to separately appeal this "downstream" issue).  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (discussing how there must be consideration of whether to "stage" the rating when a Veteran appeals the initial rating assigned following the granting of service connection, to in turn compensate him for variances in the severity of the disability since the effective date of his award).  A statement of the case (SOC) has not yet been provided concerning this downstream increased-rating claim, however, nor has he been given opportunity in response to complete the steps necessary to perfect his appeal of this downstream claim by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  The appropriate disposition in this circumstance is to remand this downstream claim to the RO via the AMC, rather than merely refer it.  Manlincon v. West, 12 Vet. App. 238 (1999).  So the Board also is remanding this claim for issuance of an SOC.  

In May 2012, the Board granted the Veteran's motion to advance this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

With respect to the claim for service connection for bilateral hearing loss, according to the September 2011 memorandum decision, the Board relied on an inadequate VA examination and opinion in denying this claim.  Pursuant to 38 U.S.C.A. § 5103A(a), VA "shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  Moreover, once such efforts to provide an examination are undertaken, an adequate one must be provided.  Barr v. Nicolson, 21 Vet. App. 303, 311 (2007).

In particular, the Veteran was initially provided a VA audiology examination in December 2005, at which time the examiner noted that the Veteran was exposed to acoustic trauma, such as firearms, mortars, heavy artillery, and factory/plant noise, but with the use of hearing protection.  She also noted exposure to hazardous noise as a civilian with the use of hearing protection.  After testing, she diagnosed the Veteran with severe mixed hearing loss in the left ear and sensorineural hearing loss in the right ear.  But she declined to provide a nexus opinion without reviewing the claims file, which was unavailable for review.  Subsequently, in May 2006, she reviewed the claims file, noting that the Veteran's left ear hearing loss began sometime between 1977 and 1984, approximately 20 years after his military release in September 1958.  She then indicated that the Veteran's left ear hearing loss was conductive in nature, and that was due to a malfunction of the middle ear system, rather than to cochlear malfunction, which could be caused by noise exposure.  And again in June 2009, she provided a supplemental opinion, indicating there was no chronological nexus between the onset of hearing loss (and tinnitus) and military service, as the onset of hearing loss was reported to be approximately 20 years following discharge from service.  She also stated again that the Veteran's left ear hearing loss was conductive in nature, which was due to a malfunction of the middle ear system rather than to cochlear malfunction, which could be caused by noise exposure. 

The September 2011 memorandum decision initially called attention to the diagnoses of sensorineural hearing loss in the right ear and mixed hearing loss (hearing loss that is both conductive and sensorineural in nature) in the left ear provided by this May 2006 VA examiner and her failure to discuss the etiology of both types of hearing loss in the left ear in her opinion.  Instead, in her June 2009 supplemental opinion, this examiner merely addressed the conductive hearing loss in the left ear, indicating the Veteran's left ear hearing loss was conductive in nature and that it was due to a malfunction of the middle ear system, not cochlear malfunction that can be caused by noise exposure.  Contrary to her indication that the left ear hearing loss was "mixed" in nature - so both conductive and sensorineural - she failed to account for the sensorineural hearing loss in the left ear.  

As well, the Court found this examiner's ultimate determination that the Veteran's bilateral hearing loss was not related to his service to be conclusory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring a medical opinion to contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two").  While the examiner noted a gap in service and evidence of the first onset of left ear hearing loss, she provided no explanation other than that there was no chronological nexus between the onset of hearing loss and military service.  She failed to provide an explanation for this conclusion, and also failed to discuss why the bilateral hearing loss could not have developed over time.  

The memorandum decision thus indicates the Board should obtain a clarifying opinion from this VA examiner, or a new opinion if this examiner is unavailable to provide this further comment, to in turn obtain an adequate opinion concerning the Veteran's bilateral hearing loss that takes into consideration more than simply the first documentation of this condition.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

Moreover, as already explained, the Veteran is entitled to an SOC addressing his claim of entitlement to an initial compensable rating for the scar on his right 
mid-lower leg, assuming he has not already been provided this SOC.  Manlincon, 12 Vet. App. at 240-41; VAOPGCPREC 16-92.  He also must be informed that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC, and advised of the amount of time he has to do this, to complete the steps necessary to perfect his appeal of this downstream claim to the Board.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  If still available, have the May 2006 VA examiner provide additional supplemental comment to the supplemental opinion she already offered in June 2009.  Specifically, as indicated in the Court's memorandum decision, she must provide a medical nexus opinion concerning the etiology of the Veteran's left ear "mixed" hearing loss - so concerning both the conductive and sensorineural components of this hearing loss found in this ear (not just concerning the conductive component).  While she already indicated in her May 2006 and June 2009 reports that the left ear conductive hearing loss was due to a malfunction of the middle ear system, she failed to provide an opinion and rationale on the etiology of the sensorineural hearing loss also found in this ear.

She also needs to provide a nexus opinion for the right ear sensorineural hearing loss that was additionally found, so bilateral hearing loss, not just the left ear hearing loss as was discussed in her May 2006 and June 2009 opinions.  And in providing this nexus opinion concerning the etiology of the Veteran's bilateral hearing loss, she must also provide a complete rationale that addresses all relevant evidence found in the claims file and medical literature, and discuss why the bilateral hearing loss may or may not be related to noise exposure that the Veteran may have experienced during service.  In this discussion, she also must address the gap in time between the Veteran's military service and evidence of first onset of hearing loss many years later, and why the condition may or may not have developed over time.  In this discussion, she must bear in mind that the essence of 38 C.F.R. § 3.303(b) is continuous symptoms since service, not treatment for them, so she cannot conclude the Veteran did not have bilateral hearing loss during those many intervening years since service merely because there is no documented treatment for this claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  This is not to say, however, that she cannot consider the absence of any documented treatment during those many intervening years as a relevant factor or consideration in concluding against the claim, just that she cannot consider this as the sole or only reason for concluding the Veteran did not have relevant disability during those many intervening years.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

To facilitate providing this additional comment, the claims file, including a complete copy of this remand and a complete copy of the Court's memorandum decision, must be made available to the examiner for review of the pertinent medical and other history and to ensure she addresses these additional points that need addressing.

If the May 2006 VA examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, the Veteran may need to first be reexamined.  This is left to the designee's discretion as to whether another examination is required.

Whoever is designed to provide this additional comment must discuss the medical rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination (including if another examination becomes necessary) and from information obtained from review of the claims file.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of the disorders remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

In the event another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on his pending claim as it would require adjudicating his claim based on the evidence already in the file.  See 38 C.F.R. § 3.655.

2.  Send the Veteran an SOC concerning his downstream claim for an initial compensable rating for the service-connected scar on his right mid-lower leg, if this has not already been done.  Manlincon, supra.  Also advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement), in response to the SOC, to in turn complete the steps necessary to perfect his appeal of this downstream claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  Inform him of the amount of time he has for perfecting a timely appeal of this additional claim. 

Only if he perfects a timely appeal of this additional claim should it be returned to the Board for further appellate consideration.

3.  Also readjudicate his claim for service connection for bilateral hearing loss in light of all additional evidence since the August 2009 supplemental statement of the case (SSOC).  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.
 
The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



